     20-06209-rdd         Doc 12      Filed 05/06/20       Entered 05/06/20 13:27:08               Summons     Pg 1
                                                           of 2
                                UNITED STATES BANKRUPTCY COURT
                                     Southern District of New York
In re: Leon Lowenthal                                                                                Bankruptcy Case No.:
                                                                                                           19−24115−rdd

Alan Rubenstein
                                                        Plaintiff(s),
                                                                                                     Adversary Proceeding
−against−                                                                                              No. 20−06209−rdd
Leon Lowenthal
Prosperity LM, INC.
PW Insurance Agency Corp.
The Birch Group Inc.
John Doe #1 through Jane Doe #10the last 10 names being fictitious and unknown to the
Plaintiff, the persons or parties intended being the occupants, tenants, persons or entities, if
any, having or claiming an interest in or lien upon the premises described in the adversary
complaint
                                                       Defendant(s)
                                      SECOND
                     SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                           IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days, to:

Address of Clerk:
                                                        Clerk of the Court
                                                        United States Bankruptcy Court
                                                        Southern District of New York
                                                        300 Quarropas Street
                                                        White Plains, NY 10601
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Name and Address of Plaintiff's Attorney:
                                                          Jacob Ginsburg
                                                          Jacob Ginsburg, Esq. PLLC
                                                          One Concord Drive
                                                          Monsey, NY 10952
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will be
held at the following time and place:
                                                                 Room: Courtroom 118, White Plains
United States Bankruptcy Court                                   Courthouse, 300 Quarropas Street, White
Southern District of New York                                    Plains, NY 10601
300 Quarropas Street
White Plains, NY 10601                                           Date and Time: 7/24/20 at 10:00 AM
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


Dated: 5/6/20                                                 Vito Genna

                                                              Clerk of the Court

                                                              By: /s/ Mimi Correa
20-06209-rdd   Doc 12   Filed 05/06/20   Entered 05/06/20 13:27:08   Summons   Pg 2
                                         of 2

                                           Deputy Clerk
